DETAILED ACTION                                                                                                                                                                                                         
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

It is noted that the claims have been amended to limit the amount of bis olefin to 1.2 to less than 3 weight parts.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/21 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 1-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,465,576 (herein Grootaert) in view of EP 7,69,521 (herein Wiassics).
As to claims 1-3 and 14, Grootaert discloses a perfluoroelastomer composition (abstract and examples) comprising:
A perfluoroelastomer (referred to as a fluoroelastomer in abstract, col. 1, examples etc., however the monomers producing said fluoroelastomer are perfluoroolefins and perfluoro(vinyl alkyl) ethers and bromo perfluoromonomers, thus is a perfluoroelastomer, see col. 2, lines 30-50, col. 4, lines 35-50 and examples).  Note again that the perfluoelastomer comprises bromine atoms as cure sites.  See col. 4, lines 30-60.  Also see examples at col. 10, lines 19-25.
1 to 5 parts by weight (col. 8, lines 10-30), exemplified as 1.5 pbw of a co-curative.  Grootaert specifically states (col. 4, lines 29-31) that bis-olefins of EP 769,521 (Wiassics) are suitable as co-curatives.  Wlassics discloses the same OF, specifically reading on claim 1 (abstract, page  2, lines 40-55) and claims 3-4 and 14 (examples, page 5, line 49) OF-1, wherein j=6, R1=R2=R3=R4=H).  
About 1 to 3 parts by weight (per 100 parts perfluoroelastomer) of an organic peroxide.  See col. 5, lines 1-20.  The amount is exemplified as 0.75.  See col. 10, lines 40-50.  
About 0.05 to 5 weight parts (col. 13, lines 1-10) per 100 parts perfluoroelastomer of an additive is added, specifically mentioning alkyl amines 
Further, Grootaert teaches an example with the difference that the co-curative is not a bis-olefin as claimed.  However, Grootaert teaches the bis-olefin (via Wiassics) in a finite list (col. 8, lines 1-30) and teaches that is suitable in the composition, therefore there is a reasonable expectation of success.
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure (col. 8, lines 10-31) which the broader disclosure implies yields predictable results (curing of the compositions) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  
In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to prepare any of the compositions suggested by Grootaert including ones with the bis-olefins as claimed and thereby arrive at the claimed invention.
Further, Wlassics teaches that the bis-olefins yield an improvement in processability (curing) and high thermal resistance at high temperature.  See page 1, lines 1-5 and 35-40.  Therefore, it would have been obvious to have modified the composition of Grootaert with the bis-olefin of Wlassics and thereby arrive at the claimed invention because one would want to improve curing and thermal resistance.  
As to claims 5-6 and 15-16, the bromine is present in 0.36 weight percent (see examples at col. 10, lines 19-25).  
As to claim 7, the peroxide is 2,5-dimethyl-2,5-di(tertiarybutylperoxy)hexane, which is also known as 2,5-dimethyl-2,5-bis(tertbutylperoxy)hexane (di = bis and tert is an abbreviation of tertiary).  See col. 5, lines 4-20, also note the other peroxides that read on the claimed peroxides.
As to claim 8, note the examples in col. 10, lines 19-25 wherein the perfluoroelastomer comprises 66.2 mol% TFE and 33.7 mol% perfluoroethyl-vinyl ether (reading on PAVE).  
As to claim 9, the composition is fabricated and shaped into articles.  See col. 9, lines 15-50, col. 8, lines 50-60 and examples.
As to claim 10, the processed involves vulcanizing (curing) either during the processesing or in a later step of heating.  See col. 9, lines 15-50 and examples.
As to claim 11, cured articles are disclosed of the composition.  See col. 9, lines 15-50 and examples.

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,465,576 (herein Grootaert) in view of EP 7,69,521 (herein Wiassics) and US 2013/0109797 (herein Fantoni).
The discussion with respect to Grootaert et al. set-forth above is incorporated herein by reference.
As to claim 12, Grootaert and Wlassics are silent on the specific OF-2, wherein E is CF2 and m is 3 to 5.
Fantoni discloses similar bis-olefins (abstract) and specifically teaches and prefers bis-olefins wherein E is CF2 and m is 3 to 5.  See paragraph [0060] to paragraph [0061].  Fantoni teaches that the bis-olefin of claim 12 is a suitable alternative to the bis-olefins of Wiassics/Grootaert.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Grootaert contains a composition that differs from the presently claimed method by the substitution of OF-1 with OF-2 (of claim 12).  Additionally, it is evident that the substituted component is known in the art, as both are taught by Fantoni.  Additionally, it is evident that a person of ordinary skill in the art could have the substituted OF-1 with OF-2 (of claim 12) (i.e. by simple substitution) and that the results of the substitution (a composition comprising a co-curative) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at 
As to claim 13, Grootaert and Wlassics are the claimed bis-olefin.
Fantoni discloses similar bis-olefins (abstract) reading on claim 13, wherein R1=R2=R3=R4=F and Z is (CF2)j, wherein j is 5  See paragraph [0059] to paragraph [0060].  Fantoni teaches that the bis-olefin of claim 13 is a suitable alternative to the bis-olefins of Wiassics/Grootaert.
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Grootaert contains a composition that differs from the presently claimed method by the substitution of OF-1 of Wlassics with the bisolefin of claim 13.  Additionally, it is evident that the substituted component is known in the art, as both are taught by Fantoni.  Additionally, it is evident that a person of ordinary skill in the art could have the substituted OF-1 of Wlassics with bisolefin of claim 13 (i.e. by simple substitution) and that the results of the substitution (a composition comprising a co-curative) would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the co-curative of Grootaert 

Double Patenting

Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-20 of US Patent 10,513,593. Although the claims at issue are not identical, they are not patentably distinct from each other.  
As to claims 1, 3-4, patented claim 3 has all the limitations with the proviso that parent copending claim 1 further defines the monomers of the perfluoroelastomer.  Note that no non perfluorinated monomers are required (e.g. less than 30 mole percent VDF includes 0 mole%).  
Nevertheless, all claim limitations are met.
As to claim 2, see patented claim 2.
As to claim 5, see patented claim 5.
As to claim 6, see patented claim 6.
As to claim 7, see patented claim 8.
As to claim 8, see patented claim 7.
As to claim 9, see patented claim 10.
As to claim 10, see patented claim 11.
As to claim 11, see patented claim 12.
As to claim 12, see patented claim 16.
As to claim 13, see patented claim 17.
As to claim 14, see patented claim 18.
As to claim 15, see patented claim 19.
As to claim 16, see patented claim 20.

Response to Arguments
Applicant’s arguments have been considered, however they are unpersuasive.  
The arguments in the response further discuss previous arguments previously made and are addressed in the office action mailed 6/3/21 and the advisory action mailed 8/13/21.  However, in light of the interview on 8/10/21 etc., some of the arguments are readdressed below.
Specifically with data in the declaration (2/2/21) and the originally field specification showing improved curing when both are utilized in combination over bis-olefin curative alone or TAIC (curative of Grootaert).
The closest prior art (Grootaert) teaches compositions that comprise the claimed elements with the proviso that bis-olefin is listed as an alternative coagent in a laundry list and organic base (non aromatic primary amines and amides of formula B) is listed in a list of “organo-oniums, phosphates, phosphine oxides, amine oxides, alkyl amines, and heterocyclic amines and salts of heterocyclic amines”.  See abstract.  One of these “additives” are required by Grootaert and alkyl amines reads on the claimed base (B) compound. Further, the presence of one of these improves compression set (measure of curing).  See col. 2, lines 1-4 and examples
It is noted that applicant has a comparative example with proton sponge (an aryl amine), yields inadequate curing.   This appears consistent to comparative example C-3 of Grootaert, which also shows that an aryl amine (in this case triphenyl amine, which is 
However, it is noted that Grootaert teaches various “additives” outside the claimed base (B) such as heterocyclic amines.  Data showing syngerism of using the amines/amides of the claimed invention in conjunction with the bis-olefin over one the other additives alternatives (e.g. heterocyclic amines) may convincingly show nonobviousness.

In the arguments, in the response filed 8/3/21, applicant argues that the double patenting is provisional.  This is incorrect.  Note that the double patenting rejection is over a US Patent not a copending application.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764